UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


JOHN RUSSELL KRIDER,                   
                Plaintiff-Appellant,
                 v.
                                                 No. 00-2429
W. K. MARSHALL; FRANK YOUNG;
OTHER UNKNOWN DEFENDANTS,
            Defendants-Appellees.
                                       
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Charleston.
             Charles H. Haden II, Chief District Judge.
                          (CA-99-845-2)

                      Submitted: April 30, 2001

                       Decided: May 23, 2001

        Before TRAXLER and KING, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed in part and vacated and remanded in part by unpublished
per curiam opinion.


                            COUNSEL

Joseph C. Cometti, Charleston, West Virginia; John G. Hackney,
Charleston, West Virginia, for Appellant. Ancil G. Ramey, Jeffrey K.
Phillips, Michael D. Mullins, STEPTOE & JOHNSON, P.L.L.C.,
Charleston, West Virginia, for Appellees.
2                         KRIDER v. MARSHALL
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   John Russell Krider asserts West Virginia State Police Trooper W.
K. Marshall used excessive force during Krider’s arrest in 1997 for
speeding, fleeing an officer, and reckless driving. Krider sued Mar-
shall under 42 U.S.C.A. § 1983 (West Supp. 2000) and the district
court granted Marshall’s motion for summary judgment. This appeal
followed.

   The parties agree, for purposes of summary judgment, that Mar-
shall saw Krider speeding and attempted to pull him over. Krider
attempted to elude arrest by driving off the road and hiding behind a
haystack for thirty to forty minutes. He emerged from the haystack
and, after either one or two requests from Marshall, he exited his
vehicle and submitted to handcuffing.*

   The parties differ as to what happened when Marshall handcuffed
Krider. Krider alleged Marshall inflicted gratuitous pain while hand-
cuffing Krider by grabbing his wrists, pulling his arms up into an
unnatural position, and forcefully shoving Krider into the side of his
vehicle. Marshall, on the other hand, claimed that he would not have
raised Krider’s hands above the level of his belt to handcuff him; he
also stated he did not recall pushing Krider against his truck. The dis-
trict court rejected Krider’s allegation based on contrary assertions by
Marshall and by resolving disputed facts in the light most favorable
to the moving party. In view of the materiality of the conflicting evi-
dence, however, the district court should not have resolved the con-
flicting versions of events on summary judgment. Anderson v. Liberty
Lobby, Inc., 477 U.S. 242, 250 (1986).

  *As the district court notes, Marshall initially thought Krider might be
a felon for whom the police had been looking. However, when Krider
emerged from behind the haystack, before Marshall handcuffed him,
Marshall saw that Krider was not the felon in question.
                         KRIDER v. MARSHALL                           3
   The district court committed similar error by concluding that
Krider’s injuries were insufficient to support a conclusion that exces-
sive force had been employed by Marshall. Krider filed a medical
report describing that he suffered permanent neck, back, and shoulder
injuries following his arrest that were consistent with his version of
the manner in which he was handcuffed. The inference that is sug-
gested by this report, although not compelled, is that Marshall’s
actions directly caused Krider to suffer significant and permanent
physical impairments. By finding that Krider failed to demonstrate to
a reasonable degree of medical certainty that his injuries were caused
by Marshall, however, the district court improperly resolved an infer-
ence from the evidence in a light most favorable to the moving party
rather than the non-moving party. Smith v. Virginia Commonwealth
Univ., 84 F.3d 672, 675 (4th Cir. 1996) (en banc) (requiring trial court
to assess the factual evidence and all inferences to be drawn there-
from in the light most favorable to the non-moving party).

   Accordingly, the district court’s conclusions that Marshall behaved
reasonably, that Krider’s injuries did not support a finding that Mar-
shall used excessive force, and that Marshall was entitled to the pro-
tection offered by the defense of qualified immunity rest upon an
improper resolution of genuine issues of material fact on summary
judgment. We thus vacate the court’s order as to Krider’s excessive
force claim. In doing so, we express no opinion regarding the ultimate
merits of Krider’s claim. We affirm the district court’s grant of sum-
mary judgment in favor of Marshall on Krider’s property damage
claim on the reasoning of the district court. We dispense with oral
argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                   AFFIRMED IN PART; VACATED
                                       AND REMANDED IN PART